Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order and judgments denying relief on his civil complaints. The district court referred these cases to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied and advised Wilder that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.
The timely filing of specific objections to a magistrate judge’s recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned of the consequences of noncompliance. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). Wilder has waived appellate review by failing to file objections after receiving proper notice. Accordingly, we affirm the judgments of the district court.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *130this court and argument would not aid the decisional process.
AFFIRMED